Proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Kings Park Central School District (hereinafter the school board), dated June 2, 1983, which, after a review of the hearing record, found the petitioner guilty of certain charges and dismissed him from his employment.
By order of this court, dated January 22, 1985, the matter was remitted to the school board to make written findings setting forth the essential facts and evidence upon which it relied in reaching its determination (see, Matter of Smith v Board of Educ., 107 AD2d 749). By determination dated October 15,1985, the school board made its findings.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
There is substantial evidence in the record supporting the school board’s determination as to the charges. Furthermore, the penalty of dismissal is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.